Citation Nr: 1106340	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
macular degeneration, right eye, secondary to trauma, with 
retained foreign body, sclerotic cataract and defective vision 
(light perception only).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection of a left eye condition diagnosed 
as abnormal visual fields, rule out optic nerve atrophy, to 
include as secondary to macular degeneration, right eye, 
secondary to trauma, with retained foreign body, sclerotic 
cataract and defective vision (light perception only).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The RO apparently reopened the claim for service connection of a 
left eye condition diagnosed as abnormal visual fields, rule out 
optic nerve atrophy, to include as secondary to macular 
degeneration, right eye, secondary to trauma, with retained 
foreign body, sclerotic cataract and defective vision (light 
perception only) and denied it on a de novo basis.  Nonetheless, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In August 2008 and December 2010 the Veteran was afforded 
hearings before a Decision Review Officer (DRO) and the Board, 
respectively.  Transcripts of the testimony offered at these 
hearings have been associated with the record.  

The issues of entitlement to an evaluation in excess of 30 
percent for macular degeneration, right eye, secondary to trauma, 
with retained foreign body, sclerotic cataract and defective 
vision (light perception only) and for service connection of a 
left eye condition diagnosed as abnormal visual fields, rule out 
optic nerve atrophy, to include as secondary to macular 
degeneration, right eye, secondary to trauma, with retained 
foreign body, sclerotic cataract and defective vision (light 
perception only) are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a left eye 
condition diagnosed as abnormal visual fields, rule out optic 
nerve atrophy, to include as secondary to macular degeneration, 
right eye, secondary to trauma, with retained foreign body, 
sclerotic cataract and defective vision (light perception only) 
and he did not appeal this decision.

2.  The evidence received since the May 1996 rating decision is 
new and material for the claim raises a reasonable possibility of 
substantiating it.


CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision denying the Veteran's claim 
of entitlement to service connection for a left eye condition 
diagnosed as abnormal visual fields, rule out optic nerve 
atrophy, to include as secondary to macular degeneration, right 
eye, secondary to trauma, with retained foreign body, sclerotic 
cataract and defective vision (light perception only) is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the May 1996 rating decision new and material evidence 
to reopen the claim for service connection for a left eye 
condition diagnosed as abnormal visual fields, rule out optic 
nerve atrophy, to include as secondary to macular degeneration, 
right eye, secondary to trauma, with retained foreign body, 
sclerotic cataract and defective vision (light perception only), 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claims, VA's fulfillment of its duties 
to notify and assist need not be addressed at this time.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claim for service connection of a left eye 
disability, including as secondary to his service-connected right 
eye disability was previously considered and denied by the RO in 
a May 1996 rating decision on the grounds that the evidence did 
not establish a relationship between the service-connected right 
eye disability and his left eye disability.  The Veteran was 
notified of that decision and of his appellate rights, but did 
not perfect an appeal of that decision.  That decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).  New and material evidence need not be received as to 
each previously unproven element of a claim in order to justify 
reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

At the time of the May 1996 rating decision, which denied the 
Veteran's claim for service connection of a left eye disability, 
the evidence of record consisted of the Veteran's service 
treatment records, private medical records, VA records, including 
reports of VA examinations, as well as the Veteran's claim for 
service connection.   The available medical records noted a 
refractive disorder of the left eye as well as an abnormal 
Humphrey Visual Field test and rule out optic nerve atrophy 
versus glaucoma. 

With respect to this claim, the Board finds that new and material 
evidence has been received.  In particular, the Board notes the 
Veteran's testimony at his December 2010 Board hearing.  At this 
time, the Veteran indicated that it had been suggested to him by 
a physician that his service-connected left eye disability had 
been permanently aggravated by his service-connection right eye 
disability.  Generally, such statements are insufficient to grant 
a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Nonetheless, 
the threshold for determining whether new and material evidence 
raises a reasonable possibility of substantiating a claim is 
"low."  See Shade at 117.  Furthermore, the Court has held 
that, in some circumstances, a lay person is competent to report 
what they have been told by a physician in the past.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, as this evidence relates to a previously 
unestablished fact necessary to substantiate the claim, the claim 
is reopened.  The underlying claim for service connection is 
addressed below in the remand section of this decision.


ORDER

New and material evidence to reopen the claim service connection 
of a left eye condition diagnosed as abnormal visual fields, rule 
out optic nerve atrophy, to include as secondary to macular 
degeneration, right eye, secondary to trauma, with retained 
foreign body, sclerotic cataract and defective vision (light 
perception only) has been received, and the claim is reopened; to 
this extent only the appeal is granted.


REMAND

As noted in the Introduction, the Veteran testified at a personal 
hearing before the undersigned at the RO in December 2010.  At 
the time of that hearing, it appeared from a review of the record 
that the Veteran's last VA examination had been conducted in 
August 2006.  There was no indication that the Veteran had 
undergone a subsequent examination.  However, during the hearing, 
the Veteran's representative testified that the Veteran was noted 
by the RO to have failed to report for a VA examination in 
November 2010.  It was argued that the Veteran did not receive 
notice of that examination, and he asked that he be given another 
opportunity to report.

Thereafter, the Veteran's claims file was forwarded to the Board 
and a transcript of his hearing was prepared.  Confusingly, the 
claims file now contains the report of an optometry consultation 
dated in November 2010, which is identified as being a 
compensation and pension examination.  The Board is having 
difficulty reconciling the presence of this report with the 
hearing testimony discussed above; however, it is possible that 
the Veteran did not understand that this November 2010 
examination was intended as a compensation and pension 
examination.

In any event, the Board notes that this evidence has yet to be 
considered by the RO.  Although the Veteran waived initial 
consideration of "any new evidence" at his Board hearing in 
anticipation of possibly obtaining a medical opinion shortly 
following the hearing, this examination report was in the RO's 
constructive possession prior to certification of the Veteran's 
appeal.  The Board notes that waiver of initial consideration by 
the agency of original jurisdiction is only permissible with 
evidence submitted following certification.  38 C.F.R. 
§ 20.1304(c) (2010).  Accordingly, the claims must be remanded 
for the issuance of a supplemental statement of the case (SSOC).  
See 38 C.F.R. § 19.31 (2010).

Moreover, the Board finds that the Veteran should be afforded a 
VA examination to address the etiology of his left eye 
disability, particularly whether there is any connection thereof 
to his service-connected right eye disability, including through 
aggravation.  The Veteran's report of being informed by a medical 
professional that his left eye disability is aggravated by his 
service-connected right eye disability suggests that claim may be 
capable of substantiation in this manner.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, as the Veteran testified that his right eye disability has 
continued to increase in severity, even recently, that 
examination should once again include evaluation of his right eye 
disability.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).  It is of particular importance in this case that the 
Veteran's visual acuity, etc. be quantified as VA regulation 
permits compensation for a combination of service-connected and 
non-service-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness in 
the other eye as a result of non-service-connected disability, as 
if both disabilities were service-connected, provided that the 
non-service-connected disability is not the result of the 
veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a).  
Accordingly, upon remand the Veteran should be provided a VA 
examination in this regard.  

The Veteran is seeking to establish service connection for a left 
eye disability as secondary to his service-connected right eye 
disability.  Upon remand, the Veteran should be provided notice 
of how to substantiate a claim on this basis.  See 38 C.F.R. § 
3.310.  The notice should also address the rating criteria and 
effective date provisions that are pertinent to the appellant's 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies him of the information 
and evidence not of record that is necessary 
to substantiate his claim for service-
connection of a left eye condition diagnosed 
as abnormal visual fields, rule out optic 
nerve atrophy, including on a secondary 
basis.  This notice must also inform the 
Veteran of which information and evidence, if 
any, that he is to provide to VA and which 
information and evidence, if any, that VA 
will attempt to obtain on his behalf and 
should also address the rating criteria and 
effective date provisions that are pertinent 
to the appellant's claims.

2.  Thereafter, schedule the Veteran for a VA 
examination by an appropriate medical 
professional in order to determine the 
current severity of both his service-
connected right eye disability and his 
currently non-service-connected left eye 
disability.

Any tests deemed necessary should be 
conducted, including visual acuity and visual 
field testing, and all clinical findings 
should be reported in detail.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with the 
examination.  The examiner should obtain a 
complete, pertinent history from the Veteran 
and review the claims file in conjunction 
with the examination, giving particular 
attention to his lay assertions and the 
pertinent medical evidence.

The examiner is also asked to address 
whether it is at least as likely as not 
(a 50 percent probability or greater) that 
the Veteran's service-connected right eye 
disability caused a left eye disability.

If it is determined that any diagnosed left 
eye disability(ies) was/were not caused by 
his service-connected right eye disability, 
the examiner should opine whether it is at 
least as likely as not that any disability 
of the left eye has been aggravated (that is, 
permanently worsened) by the Veteran's 
service-connected right eye disability, 
beyond natural progression.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship or a finding of 
aggravation; "less likely" weighs against 
the claim.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

3.  Thereafter, readjudicate the issues.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a SSOC.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


